DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 8-20 have been considered but are moot due to new grounds of rejection.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-12,15,16,19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohsen et al. (WO 2019084318). 
Regarding claim 1, Mohsen et al. teach A probing device (Note Fig. 1A below) comprising: 
a chuck configured to support a device under test (DUT); (Note Fig. 1A below) and 
a manipulator disposed above the chuck and including a plurality of probes protruding from the manipulator towards the chuck, (Note Fig. 1A below)


    PNG
    media_image1.png
    608
    725
    media_image1.png
    Greyscale

Regarding claim 7, Mohsen et al. teach wherein each of the plurality of protrusions (Note protrusions above in Fig. 1) includes a protrusion, peak (top portion is interpreted as peak) or sharp edge contacting a surface of the DUT. 
Regarding claim 8, Mohsen et al. teach wherein the roughened surface includes a plurality of recesses formed into the chuck, and the plurality of protrusions and the plurality of recesses are alternately disposed. (Note Fig. 1 A)


    PNG
    media_image2.png
    534
    679
    media_image2.png
    Greyscale


Regarding claim 9 Mohsen et al. teach a plurality of cavities defined by the roughened surface of the chuck and a surface of the DUT facing the roughened surface. (Note Fig. 1A)


    PNG
    media_image3.png
    545
    723
    media_image3.png
    Greyscale

	Regarding claim 10, Mohsen et al. teach where wherein the surface of the DUT is a substantially planar surface. (Note 162, Fig. 1A)
	Regarding claim 11, Mohsen et al. teach wherein a roughness of the entire roughened surface of the chuck is consistent. (Note Fig. 1A, pads are consistently across)
	Regarding claim 12, Mohsen et al. teach wherein a first roughness of a first portion of the roughened surface is substantially equal to a second roughness of a second portion of the roughened surface adjacent to the first portion. (Note Fig. 1A below)

    PNG
    media_image4.png
    544
    679
    media_image4.png
    Greyscale


Regarding claim 15, Mohsen et al. teach wherein the DUT is a semiconductor device or a wafer. (Note package substrate 162 and paragraph beginning with The chip package assembly 160, ball grid array (BGA) packages as a non-limiting example, generally includes at least one or more integrated circuit (IC) dice disposed on a package substrate 162. In the example depicted in Figure 1 , two dice 168, 170 are shown with the die 168 extending higher above the package substrate 162 relative to the die 170)

Regarding claim 16, Mohsen et al. teach A method of operating a probing device, (Note Fig. 1A) comprising: 

disposing a device under test (DUT) on the roughened surface of the chuck; (Note Fig. 13)
providing a manipulator above the DUT and the chuck; (Note Fig. 1A below) and 
probing the DUT by a plurality of probes protruding from the manipulator. (Note Fig. 11)

    PNG
    media_image1.png
    608
    725
    media_image1.png
    Greyscale


the controller 128 to facilitate electric communication between the controller 128 and the chip package assembly 160 during testing.)
Regarding claim 20, Mohsen et al. teach wherein after the disposing of the DUT, a plurality of cavities are defined by the roughened surface of the chuck and a surface of the DUT facing the roughened surface, and contaminants are disposed within one or more of the plurality of cavities. (Note that any debris (contaminants) at the bottom of the DUT that falls would be trapped in the cavities) (Note Fig. 1A)

    PNG
    media_image3.png
    545
    723
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mohsen et al. (WO 2019084318 A1) in view of Cooke et al. (US 20160336210) .
Mohsen et al. teach the instant invention except:
Regarding claim 6, Mohsen et al. does not teach wherein each of the plurality of protrusions has a height of about a sub-micron to about hundreds of microns. 
Cooke et al. teach wherein each of the plurality of protrusions has a height of about a sub-micron to about hundreds of microns. (Note par.9)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mohsen et al. to include the teaching of Cooke et al. because it would provide a connection to the device located on the chuck.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mohsen et al. (WO 2019084318) in view of Schmidt (EP 1304726 B1).
Mohsen et al. teach the instant invention except:

Schmidt teach wherein the disposing of the DUT includes sucking the DUT towards the roughened surface of the chuck. (Note claim 16, the film (9) with the wafer (13) fastened to it is fixed on the chuck (2) by means of a vacuum.)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mohsen et al. to include the teaching of Schmidt because it would help secure the wafer to the chuck thereby minimizing unwanted movement.

Allowable Subject Matter
Claims 2,3,13,14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441.  The examiner can normally be reached on M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEMETRIUS R PRETLOW/            Examiner, Art Unit 2858                                                                                                                                                                                            /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858